                                          Case 5:15-cv-02543-BLF Document 381 Filed 02/15/19 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     TESSERA, INC.,                                     Case No. 15-cv-02543-BLF
                                   7                    Plaintiff,
                                                                                            ORDER DENYING ADMINISTRATIVE
                                   8              v.                                        MOTIONS TO REINSTATE;
                                                                                            TERMINATING SUMMARY
                                   9     TOSHIBA CORPORATION,                               JUDGMENT MOTIONS WITHOUT
                                                                                            PREJUDICE
                                  10                    Defendant.
                                                                                            [Re: ECF 372, 374, 378, 380]
                                  11

                                  12          Defendant Toshiba Corporation has filed administrative motions to reinstate a motion to
Northern District of California
 United States District Court




                                  13   strike and associated sealing motion (ECF 317 and 318) previously vacacted without prejudice.
                                  14   See ECF 372, 374. Plaintiff has stipulated to Defendant’s request to reinstate the two motions.
                                  15   See ECF 371, 373. Additionally, the parties have filed their second round of summary judgment
                                  16   motions.
                                  17          At this junction, with no trial date set and a failed attempt to resolve the case through early
                                  18   summary judgment motions, the Court will not allow the filing of these successive motions until
                                  19   after the case management conference set on March 7, 2019.
                                  20          At the case management conference, the Court expects to receive a case plan from the
                                  21   parties and guidance as to what role the summary judgment motions and motion to strike will play
                                  22   in this case moving forward. Accordingly, the Court hereby TERMINATES without prejudice the
                                  23   recently-filed motions for summary judgment (ECF 378 and 380) and associated sealing motions
                                  24   (ECF 376 and 378). These motions, and the motion to strike, may be reset or refiled pending
                                  25   discussion at the March 7, 2019 case management conference.
                                  26          IT IS SO ORDERED.
                                  27   Dated: February 15, 2019                        _____________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
